Citation Nr: 0007813	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-47 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for right shoulder and 
lower back disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from June 1969 to June 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for the veteran's shoulder 
and back disabilities and diabetes.  


FINDINGS OF FACT

1.  Medical evidence of a nexus between current diabetes and 
the veteran's period of service has not been presented.

2.  Medical evidence of a nexus between post-service right 
shoulder and lower back disabilities has not been submitted.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for diabetes is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for right shoulder  and back disabilities is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Included in the veteran's service medical records is a report 
from an enlistment examination dated in February 1969 that is 
silent for any pertinent findings.  
Further, as noted in the veteran's service medical records, 
the veteran was involved in a car accident in August 1972 and 
complained of pain in the right side.  The veteran reported 
at that time that he had pain when bending down and moving 
side to side.  Otherwise, the veteran's service medical 
records are negative for relevant notations, complaints, or 
clinical findings.

Post-service records include an emergency room record dated 
in October 1973 for treatment unrelated to the veteran's 
current claims.

VA outpatient record dated in December 1984 reveals a history 
of diabetes times one year.  VA examination report dated in 
December 1987 is of record at which time the veteran was 
diagnosed with diabetes, non-insulin dependent, not well 
controlled.

Private medical records dated from 1993 to 1995 disclose 
ongoing treatment for diabetes, including a period of 
hospitalization in April 1993 for control of diabetes.  VA x-
ray study conducted in October 1995 of the right shoulder 
revealed some degenerative changes with no acute findings.  A 
private emergency room visit in October 1995 disclosed 
complaints of right shoulder pain for a one-month period.  

In a private medical records dated from February to May 1996, 
the veteran complained of lower back pain and right shoulder 
trouble.  Private medical records that extend from November 
1996 to August 1997 include treatment for the veteran's 
diabetes.  Also noted in records dated from February to May 
1997 are complaints of low back pain and right shoulder pain.  
The physician diagnosed suspected tendonitis in the right 
shoulder.

In April 1998, the veteran submitted a list of his 
medications.  A private medical opinion dated in September 
1998 discloses treatment of the veteran for diabetes since 
November 1996.  The physician reported that the latest notes 
documented of the veteran's diabetes date to 1993 and include 
recitations of a "long history of type II diabetes."  
Further, the physician stated that the veteran's own 
rendition of the onset of diabetes is the best guess as to 
how far back it dated.  The physician remarked that the 
veteran's file is not sufficiently complete so as to be able 
to give a definitive answer, but that it is entirely possible 
that the veteran's diabetes is coincident with his period of 
service.

The veteran had a personal hearing in September 1998 at which 
time he testified that when he was in boot camp, he was 
always thirsty, experienced headaches, and was sore.  
Transcript (T.) at 1.  Further, the veteran stated that 
during boot camp, he was unable to go to the clinic for 
treatment.  (T.) at 1.  Also, the veteran stated this his 
symptoms continued through active duty. (T.) at 2.  The 
veteran also testified that he did not seek treatment because 
he thought it would affect an honorable discharge.   (T.) at 
2.  With respect to the veteran's shoulder and back 
disabilities, the veteran stated that after the initial 
treatment in service, he continued to experience symptoms.  
(T.) at 2.  When asked about his shoulder and back problems, 
the veteran stated that he was seen immediately following a 
vehicle accident in service and received minor treatment at 
that time.  (T.) at 3.  

The veteran testified that his diabetes began sometime in the 
1980s and that prior to that time, his sugar levels were 
indicative of borderline diabetes.  (T.) at 4.  He reported 
that his father died from complications of diabetes.  (T.) at 
4.  

Analysis

The veteran in this case asserts that he is entitled to 
service connection for his diabetes and right shoulder and 
lower back disabilities.  In well grounded cases, service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service in the 
Armed Forces.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including diabetes mellitus, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) requires that 
in order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

In addition to the general standard set forth in Caluza, 
chronicity and continuity standards can also establish the 
requirements for a well grounded claim.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The chronicity standard is 
established by competent evidence of the existence of a 
chronic disease in service or during an applicable 
presumption period; and present manifestations of the same 
chronic disease.  The continuity standard is established by 
medical evidence of a current disability; evidence that a 
condition was noted in service or during a presumption 
period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, supra.

In this veteran's case, with respect to his service 
connection claim for diabetes, the veteran has failed to 
establish a well grounded claim.  Overall, the evidence of 
record as noted above does not substantiate that any post-
service diabetes relates in the medical sense to the 
veteran's period of service.  The veteran's service medical 
records are silent for any relevant clinical findings.  
Further, post-service, the veteran was first diagnosed with 
diabetes in about 1984, 11 years after his separation from 
service.  This is confirmed in outpatient treatment records 
and the veteran's own testimony.  Thus, in view of such 
evidence, the veteran's current diabetes does not relate to 
his period of service.  Furthermore, in light of the 11-year 
span between discharge from service and the veteran's first 
diagnosis of diabetes, he is also not entitled to service 
connection on a presumptive basis.  See supra, 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303; 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, although a private medical doctor rendered an 
opinion in September 1998 to the effect that medical records 
of file include a long-standing past medical history of 
diabetes, there is nothing further to enhance such statement.  
The physician specifically stated that the "best guess" as 
to the onset of the veteran's diabetes is the veteran's own 
reported history.  However, he recites a history that the 
veteran told him diabetes was diagnosed in 1973.  Pursuant to 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), evidence that 
is merely recorded by a medical professional, unenhanced by 
any other medical documentation or comment otherwise, does 
not constitute competent medical evidence so as to satisfy 
the requirements for establishing a well grounded claim.  Id.  
Moreover, as noted above, the veteran has reported diagnosis 
of diabetes in the 1980's during hearing testimony and the 
contemporaneously prepared medical records indicate a 
diagnosis in the 1980's.  

Moreover, that same physician in 1998 stated that it was 
entirely possible that the veteran's post-service disability 
related to his period of service.  However, the Board made it 
clear in Tirpak v. Derwinski, 2 Vet. App. 609 (1992) that 
medical possibilities and unsupported medical opinions carry 
negligible probative weight.  Additionally, the Court in 
Tirpak further commented that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative in 
nature to establish the presence of the claimed disorder or 
the relationship thereto.  Therefore, the Board concludes 
that the statement rendered by the physician is not 
sufficient to establish a well grounded claim.  See also 
LeShore at 406.

The Board acknowledges the veteran's allegations that his 
symptoms in service of frequent thirst, headaches, and 
fatigue were the beginning signs of what later was diagnosed 
as diabetes.  If the issue is one that involves medical 
etiology (such as the nexus between current disability and an 
inservice injury or disease), medical diagnosis, or medical 
causation, the veteran must offer competent medical evidence 
sufficient to support a plausible claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Absent evidence that 
speaks otherwise, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).  

In this veteran's case, he has not presented any evidence 
whatsoever of the requisite skills, training, and 
qualifications so as to render any of his opinions medically 
qualified.  Thus, his allegations fall short of competent, 
medical opinions, and as such, do not support the 
establishment of a well grounded claim.

Therefore, overall, the veteran's claim of entitlement to 
service connection for his post-service diabetes is not well 
grounded, and thus, must be denied.  

With respect to the veteran's assertions of entitlement to 
service connection for lower back and right shoulder 
disabilities, his claim also fails.  Essentially, the veteran 
has not submitted competent evidence that any post-service 
back and shoulder disabilities relate medically to his period 
of service.  While it is true that contained within the 
veteran's service medical records is an August 1972 clinical 
entry that reveals complaints of pain in the right side and 
when bending down attributable to a car accident in which the 
veteran had been involved, there is no competent evidence 
that such pain resulted in any residual disability of the 
shoulder or back.  Absent any of the required statutory 
elements, the veteran fails to establish a well grounded 
claim.  See Caluza v. Brown, 7 Vet. App. 498.  Thus, in this 
respect, the veteran's claim fails.  

Moreover, the first evidence of right shoulder disability 
appears in an October 1995 x-ray of the right shoulder, which 
revealed some degenerative changes with no acute findings.  
Such evidence dates 22 years after the veteran's period of 
service.  There are no intervening clinical data to 
substantiate ongoing symptomatology or treatment, and the 
findings at the time of the x-ray were not indicative of 
residual disability from the veteran's car accident many 
years earlier.  Thus, in this regard as well, the veteran has 
not established a well grounded claim.  

Additionally, as to the veteran's low back pain, the record 
supports that during the inservice auto accident, the veteran 
complained of pain on bending.  No residual back disability 
is noted as a result of the veteran's car accident.  Further, 
the veteran's service medical records otherwise are silent as 
well in pertinent part.  Moreover, in private medical records 
extending from February to May 1996, the veteran first 
complained of lower back pain.  The assessment was chronic 
back pain.  There is no clinical evidence prior to that time 
that relates to the veteran's lower back claim and no 
assessment is of record that supports disability coincident 
with service.  Id.  Therefore, in light of the absence of 
medical evidence to establish a medical nexus between any 
post-service lower back pain and the veteran's period of 
service, the veteran fails to establish a well grounded 
claim.  Id.  

Although the veteran maintains that his right shoulder and 
back disabilities date back to the incident in service, he 
has not presented competent clinical evidence to substantiate 
such assertions.  The veteran asserts that he was repeatedly 
hit with a weapon-type stick while in boot camp and that on 
several occasions, it was necessary to seek medical 
intervention.  As noted above, the veteran has not presented 
any information to the effect that he is medically qualified 
so as to render his statements clinically competent.  See 
supra Espiritu at 492.  

Thus, while we may presume that certain statements for the 
purpose of well grounding a claim are acceptable, see King v. 
Brown, 5 Vet. App. 19, 21 (1993), where the facts asserted 
are beyond the competence of the speaker, they do not support 
a well grounded claim.  Id.  Therefore, in light of the law, 
the veteran's allegations are not considered competent 
medical evidence for the purpose of establishing a well 
grounded claim.  Espiritu at 492. 

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claims are not 
well grounded and, therefore, must be denied.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).  Further, in this 
regard, the Board stresses that the duty to assist the 
veteran is only triggered upon the submission of a well 
grounded claim.  As the Board concludes that the claims of 
service connection are not well grounded, the duty to assist 
has not been triggered.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991).  


ORDER

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for right shoulder and 
lower back disabilities is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

